 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER LIPSEY, JR.,                           No. 2:17-cv-1429 AC P
12                       Plaintiff,
13            v.                                         ORDER
14    KALIL, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a document titled “Objections to the

18   Magistrate Findings,” in which he objects to the order denying his motion to have this case

19   transferred to the Sacramento County Superior Court. ECF No. 19. It appears that he is seeking

20   to object to a nondispositive order, as provided in Federal Rule of Civil Procedure 72(a). A

21   district judge will therefore be assigned to consider the objections.

22          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly

23   assign a United States District Judge to this action.

24   DATED: November 26, 2019

25

26

27

28
